Citation Nr: 9936173	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-09 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for a 
scarred left eardrum with moderate mixed deafness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from May 1943 to February 1946.

In October 1997, the veteran filed a claim at the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, requesting a higher rating for his scarred 
left eardrum with moderate mixed deafness (hearing loss).  
The RO denied his claim in December 1997, and subsequently in 
February 1998 after considering the results of a VA 
audiometric evaluation.  He appealed to the Board of 
Veterans' Appeals (Board).  He testified at a hearing at the 
RO in December 1998 in support of his claim.  He later 
indicated in a July 1999 statement that he does not want a 
hearing before a Member of the Board, although he had 
previously suggested that he might.

Also in his July 1999 statement (in a letter that he attached 
to it), the veteran indicated that he wants a higher rating 
for his anxiety neurosis, which is service-connected.  
Therefore, this matter is referred to the RO for all 
appropriate development and consideration.


REMAND

Left Ear Disability

The veteran alleges that the hearing loss in his left ear is 
so severe that he is entitled to a compensable rating.  On 
May 11, 1999, VA announced amendments to the criteria of the 
Rating Schedule governing the evaluation of diseases of the 
ear and other sense organs, to include disability from 
hearing loss.  See 64 Fed. Reg. 25202-25210 (1999) (to be 
codified at 38 C.F.R. §§ 4.85-4.87).  The amended criteria 
became effective on June 10, 1999.  Under the new criteria, 
when the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed.  Reg. 25202-25210 (to be codified at 38 
C.F.R. § 4.86).  Because the record reflects that at several 
frequencies the veteran's pure tone thresholds are at least 
55 decibels or more, this change might have an impact on the 
evaluation of his hearing loss.  See the results of the most 
recent VA audiometric evaluation in February 1998.

Where, as here, the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The RO has not had an opportunity to consider 
the veteran's claim under both the former and revised 
criteria, and such action is necessary-in the first 
instance-to avoid any prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  It also would be helpful 
in rating his disability under the revised criteria if he 
could undergo another hearing evaluation.  See Goss v. Brown, 
9 Vet. App. 109, 114 (1996).  Furthermore, if his claim 
continues to be denied, the RO must provide him notice of the 
revised criteria and give him an opportunity to submit 
additional evidence and/or argument in response.


PTSD

In a March 1999 rating decision, service connection for PTSD 
was denied.  In July 1999, a notice of disagreement was 
received.  As such, the RO is now required to send the 
veteran a statement of the case as to the issue of BLANK in 
accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  In this regard, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that where a Notice of Disagreement has 
been submitted, the veteran is entitled to a Statement of the 
Case.  The failure to issue a Statement of the Case is a 
procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should send the veteran a 
statement of the case as to the issue of 
service connection for PTSD in accordance 
with 38 U.S.C.A. § 7105 and 38 C.F.R. 
§§ 19.29, 19.30.  If the veteran perfects 
his appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board.

2.  The RO should schedule the veteran 
for a VA audiometric evaluation to 
determine the current severity of his 
left ear hearing loss disability.  It is 
imperative that the examiner reviews the 
evidence in the claims folder, including 
a complete copy of this REMAND.  
The report of the examination should 
reflect consideration of the veteran's 
pertinent medical history and complaints.  
All pertinent clinical findings and tests 
should be performed, to include speech 
discrimination results, if appropriate.  
The examiner must set forth the rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record in a typewritten 
report.

3.  The RO should review the report of 
the evaluation to ensure that it is in 
compliance with this REMAND.  If 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  After completion of the above 
development, and any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's 
increased rating claim in light of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  In doing so, the RO must 
specifically consider the criteria in 
effect prior to June 10, 1999, as well as 
the new criteria for rating diseases of 
the ear and other sense organs that 
became effective on that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The RO must provide 
adequate reasons and bases for its 
determinations and address all issues and 
concerns that were noted in the REMAND.

5.  If any benefit sought by the veteran 
continues to be denied, he must be 
furnished a Supplemental Statement of the 
Case (SSOC) and given an opportunity to 
submit written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


